2021 IL 125513



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125513)

               ALFRED EVANS JR., Appellant, v. THE COOK COUNTY
                     STATE’S ATTORNEY et al., Appellees.


                             Opinion filed September 2, 2021.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

         Chief Justice Anne M. Burke and Justices Theis and Overstreet concurred in
     the judgment and opinion.

        Justice Carter dissented, with opinion, joined by Justices Garman and Neville.



                                        OPINION

¶1       Petitioner, Alfred Evans Jr., applied to the Illinois State Police (ISP) for a
     Firearm Owner’s Identification (FOID) card. The ISP denied the request, and
     petitioner filed a petition for review with the Cook County circuit court. The Cook
     County State’s Attorney objected to the petition, and the circuit court sustained the
     objections. The circuit court found that federal law barred petitioner from obtaining
     a FOID card and that petitioner had not met his burden of showing that issuing him
     a FOID card would not be contrary to the public interest. The Appellate Court, First
     District, affirmed. 2019 IL App (1st) 182488. The court disagreed with the circuit
     court that issuing petitioner a FOID card would be contrary to the public interest.
     Id. ¶¶ 26-28. The court held, however, that petitioner was barred from obtaining a
     FOID card because federal law prohibited him from possessing a firearm. Id. ¶¶ 30-
     42. The court believed that petitioner was caught in a statutory loop between state
     and federal law that prohibited him from obtaining a FOID card. Id. ¶ 37.

¶2      We allowed petitioner’s petition for leave to appeal. See Ill. S. Ct. R. 315 (eff.
     Oct. 1, 2019).


¶3                                    BACKGROUND

¶4       In March 1994, petitioner was convicted of Class 2 felony manufacture or
     delivery of a controlled substance and Class X felony manufacture or delivery of
     more than 15 grams of cocaine. He was sentenced to three years in the Department
     of Corrections for the Class 2 offense. The sentence for the Class X offense does
     not appear in the record. In addition, defendant’s criminal history shows numerous
     contacts with the police that did not result in convictions. In 1987, he was arrested
     for battery and theft. In 1992, he was arrested for aggravated assault. 1n 1993, he
     was arrested for battery. In 1999, he was arrested for various controlled substance
     offenses, and in 2008 he was arrested for battery.

¶5       In January 2018, petitioner applied to the ISP for a FOID card. The ISP denied
     the application, explaining in a letter that he was ineligible because of his felony
     convictions. In Illinois, felons are prohibited from owning firearms pursuant to
     section 24-1.1(a) of the Criminal Code of 2012 (720 ILCS 5/24-1.1(a) (West
     2018)).

¶6       Petitioner then filed a pro se complaint in the circuit court to have his firearm
     rights restored pursuant to section 10(c) of the Firearm Owners Identification Card
     Act (FOID Card Act) (430 ILCS 65/10(c) (West 2018)). In petitioner’s complaint,




                                             -2-
     he stated that he was not contesting the validity of his past infractions. However,
     he noted that his felony convictions were more than 20 years in the past.

¶7       Section 10(c) provides a mechanism for the restoration of firearm rights. That
     section provides as follows:

            “(c) Any person prohibited from possessing a firearm under Sections 24-1.1
        or 24-3.1 of the Criminal Code of 2012 or acquiring a Firearm Owner’s
        Identification Card under Section 8 of this Act may apply to the Director of
        State Police or petition the circuit court in the county where the petitioner
        resides, whichever is applicable in accordance with subsection (a) of this
        Section, requesting relief from such prohibition and the Director or court may
        grant such relief if it is established by the applicant to the court’s or Director’s
        satisfaction that:

                (0.05) when in the circuit court, the State’s Attorney has been served
            with a written copy of the petition at least 30 days before any such hearing
            in the circuit court and at the hearing the State’s Attorney was afforded an
            opportunity to present evidence and object to the petition;

                (1) the applicant has not been convicted of a forcible felony under the
            laws of this State or any other jurisdiction within 20 years of the applicant’s
            application for a Firearm Owner’s Identification Card, or at least 20 years
            have passed since the end of any period of imprisonment imposed in relation
            to that conviction;

                (2) the circumstances regarding a criminal conviction, where applicable,
            the applicant’s criminal history and his reputation are such that the applicant
            will not be likely to act in a manner dangerous to public safety;

                (3) granting relief would not be contrary to the public interest; and

                (4) granting relief would not be contrary to federal law.” Id.

¶8      The Cook County State’s Attorney filed an objection to the petition. See id.
     § 10(b). The State’s Attorney objected on two grounds. First, the State’s Attorney
     argued that petitioner was prohibited from owning a firearm under federal law.
     Section 10(c)(4) of the FOID Card Act provides that relief should not be granted




                                             -3-
       when it would be contrary to federal law (id. § 10(c)(4)), and section 10(b) provides
       that the court shall not issue an order to grant the petitioner a FOID card if the
       petitioner is “otherwise prohibited from obtaining, possessing, or using a firearm
       under federal law” (id. § 10(b)). Section 922(g)(1) of the Federal Gun Control Act
       of 1968 (Gun Control Act) prohibits an individual from possessing a firearm when
       that person “has been convicted in any court of, a crime punishable by
       imprisonment for a term exceeding one year.” 18 U.S.C. § 922(g)(1) (2018).
       Alternatively, the State’s Attorney argued that, if the court determined that
       petitioner was not prohibited from possessing a firearm under federal law, then it
       should find that granting petitioner relief would not be in the public interest. The
       State’s Attorney focused on petitioner’s criminal history. While acknowledging
       that petitioner’s felony convictions were not for “forcible felonies,” the State’s
       Attorney contended that they showed a decided contempt for the law. The State’s
       Attorney pointed out that petitioner was arrested on other charges after he was
       released from prison. The State’s Attorney conceded that petitioner has had no
       documented contacts with the police for the past 10 years but argued that his adult
       transgressions and criminal history cast substantial doubt on whether he is an honest
       individual with a responsible and mature nature.

¶9         Petitioner retained counsel to file a response to the State’s Attorney’s
       objections. Counsel argued that granting relief would not be contrary to federal law.
       According to counsel, the references to federal law in sections 10(b) and 10(c)(4)
       meant “a disqualifying offense based on Federal Law and not a prohibition.”
       Counsel also cited a New Hampshire case, DuPont v. Nashua Police Department,
       113 A.3d 239 (N.H. 2015). In that case, the Supreme Court of New Hampshire
       noted that a conviction for which a person has had his civil rights restored is not
       considered a conviction for purposes of the federal firearms ban. Id. at 244 (citing
       18 U.S.C. § 921(a)(20) (2012)). The court concluded that, for purposes of this
       section, the second amendment right to keep and bear arms is a civil right. Id. at
       247. Accordingly, when the petitioner in that case had his right to possess firearms
       restored under state law, he was not barred from possessing a firearm under section
       922(g)(1). Id. at 248-50.

¶ 10       Counsel also argued that granting petitioner a FOID card would not be contrary
       to the public interest. Counsel noted that petitioner’s felony convictions were not
       for forcible felonies. Counsel argued that petitioner has turned his life around and




                                               -4-
       that his last arrest was more than 10 years ago. He pointed out that petitioner has
       been working as a tow truck operator for over 10 years and has worked with the
       City of Chicago and the Chicago Police Department. Because towing vehicles often
       results in irate motorists, petitioner wants a firearm for protection. He claimed to
       have been threatened with bodily harm over 100 times in the past 10 years.

¶ 11       Petitioner supported his petition with four character references, and he also
       supplied his own statement in which he took responsibility for his past mistakes
       and argued that he had transformed himself into a productive individual who is not
       a threat to society. Petitioner’s wife explained in a letter that her husband has been
       operating his own towing business since 2005. She acknowledged the “blemishes
       in his past” but explained that he is now a changed man. She argued that he has
       paid his debt to society and is now an upstanding and trustworthy citizen. Dr. Althea
       Jones explained in her letter that she has known petitioner since childhood. She said
       that petitioner is not a person to create danger or put others in harm’s way. She
       believed that petitioner has changed his life tremendously. Kristi Brown, of
       Catholic Charities, wrote that she has been petitioner’s friend for 37 years. She
       believed that his criminal history was the result of the poor choices he made as a
       young man. She said that he has since become a responsible person and has been
       free from criminality for over two decades. Brown explained that petitioner is now
       an upstanding member of the community who gives back by teaching young men
       the value of staying free of the penal system, working a tax-paying job, and owning
       a business. Finally, petitioner’s sister, Charlotte Hogan, wrote that petitioner was a
       hardworking, trustworthy individual who owns his own towing business. She said
       that he works long hours and is an upstanding and reliable person. She is confident
       in his ability to discern right from wrong, and she said that he is always willing to
       lend a helping hand. He is a good family man and strives to set a positive example
       for his children. She was confident in petitioner’s ability to possess and handle
       firearms.

¶ 12       The trial court set the matter for a hearing, but the record does not disclose what
       happened at the hearing. There is no transcript, and petitioner did not prepare a
       bystander’s report. The trial court entered a written order sustaining the State’s
       objections to the petition. The court agreed with the State’s Attorney that petitioner
       is barred by federal law from obtaining a FOID card. The court further found that




                                                -5-
       petitioner had not sustained his burden of showing that issuing a FOID card to him
       would not be contrary to the public interest.

¶ 13       Petitioner appealed, and the Appellate Court, First District, affirmed. 2019 IL
       App (1st) 182488. The court disagreed with the trial court that granting petitioner
       a FOID card would be contrary to the public interest. The court first considered the
       appropriate standard of review when a trial court determines whether a petitioner is
       entitled to relief under section 10(c)(3) of the FOID Card Act. The court rejected
       the State’s argument that manifest weight review applied. Id. ¶ 26. The court noted
       that the Fourth District in Baumgartner v. Greene County State’s Attorney’s Office,
       2016 IL App (4th) 150035, ¶ 25, held that de novo review applies to section 10
       determinations. 2019 IL App (1st) 182488, ¶ 26. The court explained that
       “Baumgartner did not distinguish between the subsections of section 10, and we
       see no need to either.” Id. The court went on to explain that it found de novo review
       appropriate for three additional reasons: (1) only documentary evidence was
       considered, (2) the State did not present contrary evidence or challenge the
       legitimacy of petitioner’s evidence, and (3) nothing in the record suggested that the
       court held an evidentiary hearing. Id.

¶ 14       The court then held that the trial court erred in finding that granting petitioner
       a FOID card would be contrary to the public interest. The court noted that the only
       thing the State had raised in opposition to the petition was petitioner’s criminal
       history. Id. ¶ 27. That history, however, was now 25 years old and consisted of
       nonviolent offenses. Id. Moreover, the State had failed to account for the strides
       petitioner has made or the person he has become. Id. The court noted that it was
       uncontradicted that petitioner has a stable family life and runs a viable business. Id.
       Finally, petitioner had taken responsibility for his past actions and had not tried to
       reassign blame for them. Id. ¶ 28. The court noted that it would have reached the
       same conclusion even if it had applied manifest weight review. Id. ¶ 26.

¶ 15       Nevertheless, the appellate court affirmed the trial court’s decision because it
       determined that petitioner was caught in an “unending statutory loop” that
       prevented people in his situation from ever obtaining a FOID card. Id. ¶ 7. The
       appellate court described the problem as follows. The ISP can deny an application
       for a FOID card if, inter alia, the applicant has been convicted of a felony in any
       jurisdiction or if the applicant is prohibited from acquiring or possessing firearms




                                                -6-
       under Illinois or federal law. 430 ILCS 65/8(c), (n) (West 2018). If the ISP denies
       a FOID card application, the applicant may appeal to the Director of State Police
       (Director), unless he has been convicted of certain enumerated offenses, in which
       case the applicant may petition the circuit court for relief. Id. § 10(a). Here,
       petitioner’s violations of the Illinois Controlled Substances Act (570 ILCS 570/100
       (West 2018)) required him to petition the circuit court. 2019 IL App (1st) 182488,
       ¶ 20; see 430 ILCS 65/10(a) (West 2018). The State’s Attorney may object to the
       petition, and the trial court then considers whether “substantial justice has been
       done.” 430 ILCS 65/10(b) (West 2018). If the court determines that it has not, then
       it must order the ISP to issue a FOID card unless the applicant is “otherwise
       prohibited from obtaining, possessing, or using a firearm under federal law.” Id.
       The section 10(c) factors govern whether the circuit court may grant relief, and one
       of the factors that a petitioner must demonstrate is that “granting relief would not
       be contrary to federal law.” See id. § 10(c)(4).

¶ 16       Petitioner was prohibited from possessing a firearm under section 922(g)(1) of
       the Gun Control Act (18 U.S.C. § 922(g)(1) (2018)) because his convictions were
       for crimes that were punishable by more than one year of imprisonment. 2019 IL
       App (1st) 182488, ¶ 30. The Gun Control Act, however, limits what is considered
       a conviction:

          “a conviction of such a crime shall be determined in accordance with the law of
          the jurisdiction in which the proceedings were held. Any conviction which has
          been expunged, or set aside or for which a person has been pardoned or has had
          civil rights restored shall not be considered a conviction for purposes of this
          chapter ***.” 18 U.S.C. § 921(a)(20) (2018).

       Petitioner’s convictions had not been expunged or set aside, and he has not received
       a pardon, so the appellate court considered whether his civil rights had been
       restored. The court noted that in Logan v. United States, 552 U.S. 23, 28 (2007),
       the United States Supreme Court held that the relevant civil rights for purposes of
       section 921(a)(20) are the rights to vote, serve on a jury, and hold office. 2019 IL
       App (1st) 182488, ¶ 32. The State conceded that petitioner’s civil rights had been
       restored within the meaning of this section. Id. ¶ 34.

¶ 17      The State argued, nevertheless, that petitioner fell within an exception. Section
       921(a)(20) provides that a person whose civil rights had been restored may possess



                                              -7-
       a firearm “unless such pardon, expungement, or restoration of civil rights expressly
       provides that the person may not *** possess *** firearms.” 18 U.S.C. § 921(a)(20)
       (2018). Petitioner’s civil rights had been restored by operation of law, but Illinois
       places a ban on the possession of firearms by convicted felons. 720 ILCS 5/24-
       1.1(a) (West 2018). That section, however, does “not apply if the person has been
       granted relief by the Director of the Department of State Police under Section 10 of
       the Firearm Owners Identification Card Act.” Id. But this brings the petitioner back
       to where he started. To obtain relief under section 10, he must demonstrate that
       granting relief would not be contrary to federal law. 430 ILCS 65/10(c)(4) (West
       2018).

¶ 18       The appellate court did not believe that this “statutory merry-go-round” was
       what the legislature intended, as the FOID Card Act contemplates that convicted
       felons should have a legitimate opportunity to seek the restoration of their firearm
       rights. 2019 IL App (1st) 182488, ¶¶ 37-38. The court believed, however, that it
       was required to adopt an interpretation contrary to legislative intent because that is
       where the plain language of the statute led it. Id. ¶¶ 38, 42. The court also believed
       that its construction raised “serious constitutional concerns.” Id. ¶ 39. The court
       was concerned that its interpretation could deprive people in petitioner’s situation
       of their procedural due process rights. Id. ¶ 40. The court believed that its
       interpretation guaranteed an erroneous deprivation of the private interests intended
       to be safeguarded by section 10. Id. Nevertheless, the court held that it could not
       develop this theory further because petitioner had not argued it. Id. The court thus
       concluded that the current statutory scheme operated as a permanent ban on the
       possession of firearms by convicted felons. Id. ¶ 42.

¶ 19        We allowed petitioner’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff.
       Oct. 1, 2019). Following oral argument, we retained jurisdiction of the case but
       remanded it to the circuit court for the limited purpose of setting forth its reasoning
       in finding that the petitioner did not sustain his burden of showing that issuing him
       a FOID card would not be contrary to the public interest.

¶ 20       The circuit court entered a written order explaining why it found that petitioner
       had not met his burden. The court began by recounting defendant’s criminal history
       and noted that the State had objected to the FOID card application due to
       petitioner’s adult transgressions and criminal history. The court explained that it




                                                -8-
       had considered the character references petitioner submitted but found them lacking
       because they failed to address the responsibilities inherent in firearm ownership.
       The court found that the letters were devoid of fact-specific reasons why the authors
       believed petitioner would be able to satisfy the significant responsibilities that he
       would have if granted a FOID card. The court found this significant because “each
       of the authors clearly knew that their letters were being submitted for the very
       purpose of supporting Mr. Evans’s FOID application, which could lead to the
       ownership of a potentially deadly weapon.” The court noted that petitioner’s wife
       did not even mention gun ownership and that the three other character witnesses
       offered only general assurances that petitioner is able to discern right from wrong.
       However, they did not provide sufficient information about their interactions with
       petitioner or how often these interactions occurred.

¶ 21       Next, the court noted that petitioner apparently wanted the FOID card so that
       he could conceal a loaded weapon in his vehicle and use it for protection in his
       employment. The court explained that even if petitioner were granted a FOID card
       it would not be permissible for him to transport a loaded weapon or carry a firearm
       in a concealed manner unless he separately obtained a concealed carry license.

¶ 22       The court further found petitioner’s submissions to be defective for the
       following reasons: (1) petitioner failed to offer any evidence about the
       circumstances of either of his two felony convictions, (2) petitioner did not offer
       specifics as to how he would be able to carry out the significant responsibilities of
       owning a firearm, and (3) petitioner’s felony convictions were for drug offenses but
       petitioner failed to explain whether he had been addicted to drugs and, if so,
       whether he had received drug treatment. The court found the third reason to be
       particularly significant because it would have allowed the court to understand the
       genesis of petitioner’s underlying criminal conduct and could have “provided a
       basis for it to conclude that Mr. Evans could be responsible to own and operate a
       firearm consistent with the public interest.”

¶ 23       The court further noted that, although petitioner had filed his initial complaint
       pro se, he had at all other times been represented by highly competent counsel. The
       court explained that it would have expeditiously conducted an evidentiary hearing
       had one been requested. However, rather than request an evidentiary hearing,
       petitioner elected to stand on his problematic submissions.




                                               -9-
¶ 24      The court summed up as follows:

               “This Court was favorably impressed that Mr. Evans has clearly made great
          strides in his life and that information was taken into consideration. Further,
          this Court fully recognized that Mr. Evans’ convictions were not ‘forcible
          felonies’ and Mr. Evans’ multiple felony charges, spanning over 20 years, the
          last of which was approximately 10 years ago, did not result in any convictions.
          However, this Court concluded, based upon Mr. Evans’ criminal history and
          the clearly deficient submissions that failed to address the issue of Mr. Evans’
          potential gun ownership, that there was insufficient evidence to find that it
          would not be contrary to the public interest to award Mr. Evans a FOID card.”


¶ 25                                        ANALYSIS

¶ 26                                        Federal Law

¶ 27       We consider first whether granting petitioner a FOID card would be contrary to
       federal law. This requires that we determine if the appellate court was correct that
       state and federal statutes create a loop that prevents Illinois felons from ever having
       their firearms rights restored. Resolving this question is a matter of statutory
       interpretation, and the principles that guide our analysis are familiar. The primary
       objective of statutory construction is to ascertain and give effect to the legislature’s
       intent. All other canons and rules of statutory construction are subordinate to this
       principle. People v. Casler, 2020 IL 125117, ¶ 24. The most reliable indicator of
       legislative intent is the language of the statute, given its plain and ordinary meaning.
       Id. A court must view the statute as a whole, construing words and phrases in light
       of other relevant statutory provisions and not in isolation. Id. The court may
       consider the reason for the law, the problems sought to be remedied, the purposes
       to be achieved, and the consequences of construing the statute one way or another.
       Id. Statutes must be construed to avoid absurd or unjust results. People v. Hanna,
       207 Ill. 2d 486, 498 (2003). When a plain or literal reading of a statute leads to
       absurd results or results that the legislature could not have intended, courts are not
       bound to that construction, and the literal reading should yield. Id. Issues requiring
       statutory interpretation are questions of law subject to de novo review. People v.
       Manning, 2018 IL 122081, ¶ 16.




                                                - 10 -
¶ 28       After the appellate court issued its decision, this court decided Johnson v.
       Department of State Police, 2020 IL 124213. Although the issue in Johnson was
       slightly different, it is sufficiently similar that we deem Johnson controlling. In
       Johnson, the petitioner had her FOID card revoked because of a conviction for a
       misdemeanor crime involving domestic violence. Id. ¶ 1. Section 8(n) of the FOID
       Card Act provides that a ground for denial or revocation of a FOID card is that a
       person “is prohibited from acquiring or possessing firearms or firearm ammunition
       by any Illinois State statute or by federal law.” 430 ILCS 65/8(n) (West 2018). And
       section 922(g)(9) of the federal Gun Control Act prohibits the shipping, transport,
       possession, and receipt of firearms and ammunition by any person “who has been
       convicted in any court of a misdemeanor crime of domestic violence.” 18 U.S.C.
       § 922(g)(9) (2006). The petitioner petitioned to have her firearm rights restored
       pursuant to section 10 of the FOID Card Act. Following a hearing, the circuit court
       determined that the petitioner had satisfied the requirements of section 10(c)(1)-(3)
       but that she was prohibited from obtaining a FOID card under section 10(c)(4)
       because of her federal disability. Johnson, 2020 IL 124213, ¶ 9. The circuit court
       then declared section 922(g)(9) of the Gun Control Act and sections 8(n), 10(b),
       and 10(c)(4) of the FOID Card Act (430 ILCS 65/8(n), 10(b), 10(c) (West 2018))
       unconstitutional as applied to the petitioner and ordered the Director of State Police
       to reissue her a FOID card. Johnson, 2020 IL 124213, ¶ 10.

¶ 29       The Department of State Police appealed directly to this court. Citing the
       principle of constitutional avoidance, this court first considered the petitioner’s
       argument that a proper construction of state and federal statutes led to the
       conclusion that the federal prohibition no longer applied to her. Id. ¶¶ 12-13. This
       court noted that it was undisputed that the petitioner had satisfied the first three
       criteria of section 10(c) (see 430 ILCS 65/10(c)(1)-(3) (West 2018)), thus leaving
       as the only question whether the petitioner had established that granting her relief
       would not be contrary to federal law (see id. § 10(c)(4)). Johnson, 2020 IL 124213,
       ¶ 19. As noted above, section 922(g)(9) of the Gun Control Act bars a person from
       possessing firearms if that person has a misdemeanor conviction of a crime
       involving domestic violence. See 18 U.S.C. § 922(g)(9) (2006). However, the Gun
       Control Act places a limit on what is considered a conviction:

          “A person shall not be considered to have been convicted of such an offense for
          purposes of this chapter if the conviction has been expunged or set aside, or is




                                               - 11 -
          an offense for which the person has been pardoned or has had civil rights
          restored (if the law of the applicable jurisdiction provides for the loss of civil
          rights under such an offense) unless the pardon, expungement, or restoration of
          civil rights expressly provides that the person may not ship, transport, possess,
          or receive firearms.” Id. § 921(a)(33)(B)(ii).

       This court noted that the petitioner had not received a pardon, nor had her
       conviction been expunged or set aside. Accordingly, she could obtain relief only if
       her civil rights had been restored within the meaning of section 921(a)(33)(B)(ii).
       Johnson, 2020 IL 124213, ¶ 24.

¶ 30       This court, citing Logan, 552 U.S. at 28, explained that the relevant civil rights
       under section 921(a)(33)(B)(ii) had historically been considered the rights to vote,
       hold office, and serve on a jury. Johnson, 2020 IL 124213, ¶ 28. The petitioner
       never lost any of these civil rights because her conviction was for a misdemeanor
       and she had not been sentenced to confinement. Id. ¶ 29. This court, however, held
       that a limited “three rights” view was not sustainable after District of Columbia v.
       Heller, 554 U.S. 570 (2008), and McDonald v. City of Chicago, 561 U.S. 742
       (2010), and that firearms rights should be considered “civil rights” within the
       meaning of section 921(a)(33)(B)(ii). Johnson, 2020 IL 124213, ¶ 30. This court
       reached that conclusion for three reasons. First, the plain and ordinary meaning of
       the term “civil rights” would include firearms rights because “civil rights” include
       “ ‘the rights secured to citizens of the U.S. by the *** 14th amendment[ ] to the
       constitution.’ ” Id. ¶ 37 (quoting Webster’s Third New International Dictionary 413
       (1993)). Second, the statutory language supported that conclusion. This court noted
       that the phrase “civil rights restored” appears alongside the words “ ‘ “expunged,”
       “set aside,” and “pardoned.” ’ ” Id. ¶ 39 (quoting Logan, 552 U.S. at 32). The
       Supreme Court in Logan explained that these terms describe “ ‘a measure by which
       the government relieves an offender of some or all of the consequences of his
       conviction.’ ” Id. (quoting Logan, 552 U.S. at 32). This court noted that restoration
       of firearms rights under section 10(c)(1)-(3) “similarly relieves an offender of some
       of the consequences of a conviction and extends a measure of forgiveness by
       finding *** that the offender no longer poses a risk to public safety.” Id. ¶ 40.
       Finally, interpreting “civil rights” as including firearms rights is consistent with the
       statute’s purpose because a “state regulatory scheme that restores a person’s
       eligibility for firearm rights by affirmatively and expressly evaluating that person’s




                                                - 12 -
       future dangerousness *** is entirely consistent with the trustworthiness rationale
       that underpins the ‘civil rights restored’ provision.” Id. ¶ 41. This court explained
       that ignoring the “express and measured finding under a section 10 hearing that an
       individual no longer poses a risk to public safety would frustrate the very legislative
       purpose underlying the federal statute.” Id. ¶ 43.

¶ 31       This court noted that the “civil rights restored” exemption has been interpreted
       to apply only to someone who lost civil rights in the first place. Id. ¶¶ 45-46. This
       court determined that the petitioner met that test. She lost her eligibility to obtain a
       FOID card and thus her right to possess firearms because of her misdemeanor
       domestic violence conviction. Id. ¶ 47. And, as part of her sentence, she was
       statutorily required to “ ‘refrain from possessing a firearm or other dangerous
       weapon.’ ” Id. (quoting 730 ILCS 5/5-6-3(a)(3) (West 2000)). She then had her
       rights restored pursuant to Illinois’s regulatory scheme, which the court referred to
       as section 10(c)(1)-(3). Id. This court noted that its holding was consistent with the
       New Hampshire Supreme Court’s decision in DuPont. Id. ¶¶ 38, 49. The DuPont
       court held that firearms rights are civil rights under the federal Gun Control Act
       and that, when the only civil right that a person lost following a conviction was the
       right to keep and bear arms but that right was restored under state law, that person
       has had his civil rights restored for purposes of section 921(a)(20). DuPont, 113
       A.2d at 247-49. Because the petitioner had satisfied her burden under section
       10(c)(1)-(3), granting her relief would not be contrary to federal law under section
       10(c)(4). Johnson, 2020 IL 124213, ¶ 51.

¶ 32       Although the firearm disability in the present case arose under a different
       subsection of the Gun Control Act, the Johnson analysis applies equally here. Like
       the petitioner in Johnson, petitioner here was prohibited from possessing firearms
       under federal law. However, petitioner’s ban arose from his having been convicted
       of a crime punishable by a term of imprisonment exceeding one year rather than
       from a misdemeanor conviction for a crime of domestic violence. 18 U.S.C.
       § 922(g)(1) (2018). Just as with the statutory provision in Johnson, federal law
       limits what is considered a conviction:

          “[A] conviction of such a crime shall be determined in accordance with the law
          of the jurisdiction in which the proceedings were held. Any conviction which
          has been expunged, or set aside or for which a person has been pardoned or has




                                                - 13 -
           had civil rights restored shall not be considered a conviction for purposes of this
           chapter ***.” Id. § 921(a)(20).

       Here, the State conceded that petitioner’s rights to vote, hold office, and serve on a
       jury have been restored by operation of law. And, pursuant to Johnson, firearm
       rights are “civil rights.” Petitioner lost those rights, but as Johnson holds, Illinois
       provides a mechanism to restore those rights. Johnson, 2020 IL 124213, ¶ 47. If
       petitioner can satisfy the criteria of section 10(c)(1)-(3), then he would have his
       civil right to own a firearm restored. 1

¶ 33       The appellate court noted that that “civil rights restored” provision of section
       921(a)(20) comes with an exception. A felon may possess a firearm if his civil
       rights have been restored “unless such pardon, expungement, or restoration of civil
       rights expressly provides that the person may not *** possess *** firearms.” 18
       U.S.C. § 921(a)(20) (2018). Illinois places an affirmative ban on felons possessing
       firearms. See 720 ILCS 5/24-1.1(a) (West 2018). However, it does not apply if the
       person has been granted relief under section 10 of the FOID Card Act. 2 Id. The
       appellate court believed that this trapped people in petitioner’s position in a never-
       ending statutory loop because this just takes them right back to where they started—
       possession of a firearm must be legal under federal law to grant relief under section
       10. The State points out that this result can be avoided by construing the reference
       to granting “relief under Section 10 of the [FOID] Card Act” as meaning granting
       relief under section 10(c)(1)-(3). We agree, as this is consistent with what we held
       in Johnson. The mechanism for restoring firearms rights is contained in section
       10(c)(1)-(3). See Johnson, 2020 IL 124213, ¶¶ 27, 40, 47. Thus, if a petitioner can

           1
              The First District concluded in an unpublished order that its analysis in the present case did
       not survive Johnson and that a felon who can establish that he meets the criteria of section 10(c)(1)-
       (3) would then be eligible for relief from the prohibition of firearms of the felon-in-possession
       statute. If he made that showing, he would be eligible to have his civil rights restored in a way that
       no longer prohibits the possession of firearms, he would no longer have a qualifying “conviction”
       that prohibits the possession of firearms under federal law, and he could be granted relief in such a
       way that would not be contrary to federal law. Cheatem v. Cook County State’s Attorney’s Office,
       2020 IL App (1st) 191896-U, ¶ 33.
            2
              Section 24-1.1(a) says that it “shall not apply if the person has been granted relief by the
       Director of the Department of State Police under Section 10 of the [FOID Card] Act.” (Emphasis
       added.) 720 ILCS 5/24-1.1(a) (West 2018). However, people like petitioner who have committed
       certain enumerated felonies obtain relief from the circuit court rather than the Director. The State
       has not argued that the above language is a limitation on the statute’s applicability and concedes
       that the statute would apply to someone who obtains relief from the circuit court.




                                                      - 14 -
       establish that he meets the criteria of section 10(c)(1)-(3), section 24-1.1(a) would
       no longer bar him from possessing firearms. At that point, he would no longer have
       a qualifying conviction prohibiting his possession of firearms under federal law, so
       he could be granted relief from his firearm disability in a way that was not “contrary
       to federal law” under section 10(c)(4).

¶ 34       Of course, this does not mean that he could not be disqualified under federal
       law for some other reason. As petitioner correctly notes, a proper reading of section
       10(c)(4) assumes that petitioner’s right to relief under section 10(c)(1)-(3) has been
       established and then asks the court to consider whether the petitioner would be in
       violation of federal law for some other reason. This reading is consistent with
       section 10(b), which provides that, if the court determines in a section 10 hearing
       that substantial justice has not been done, it should direct the ISP to issue a FOID
       card unless the petitioner “is otherwise prohibited from obtaining, possessing, or
       using [a firearm] under federal law.” (Emphasis added.) 430 ILCS 65/10(b) (West
       2018). Here, the State has not argued that petitioner is prohibited by federal law
       from possessing a firearm for any other reason.

¶ 35       The appellate court believed that, if the plain language of the statutes led it to
       the conclusion that felons are permanently barred from obtaining relief from their
       firearm disabilities, then it had no choice but to adopt that construction, even if it
       was contrary to the legislature’s intent and raised serious procedural due process
       concerns. 2019 IL App (1st) 182488, ¶¶ 38-42. As we explained earlier, however,
       the primary objective of statutory construction is to ascertain and give effect to the
       legislature’s intent. Casler, 2020 IL 125117, ¶ 24. All other rules of statutory
       construction are subordinate to this principle (id.), and when a plain or literal
       reading of the statute leads to absurd results or results that the legislature could not
       have intended, courts are not bound to that construction, and the literal reading
       should yield (Hanna, 207 Ill. 2d at 498). The legislature clearly intended for felons
       to be able to obtain relief under section 10 of the FOID Card Act. Section 24-
       1.1(a)’s prohibition on the possession of weapons by felons says that it does not
       apply if the person has been granted relief under section 10 of the FOID Card Act.
       We do not believe that the legislature’s intent was to create such a right and then
       make it impossible for anyone to obtain relief.




                                                - 15 -
¶ 36                                          Public Interest

¶ 37       We next consider whether the trial court erred in finding that petitioner had
       failed to meet his burden of demonstrating that granting him a FOID card would
       not be contrary to the public interest. The parties disagree over the proper standard
       of review. As noted above, the appellate court held that de novo review was proper
       for four reasons: (1) In Baumgartner, the Fourth District held that de novo review
       applied to section 10 determinations and did not distinguish between the various
       subsections of section 10(c) (Baumgartner, 2016 IL App (4th) 150035, ¶ 25 3 );
       (2) the court considered only documentary evidence; (3) the State did not present
       any evidence to contradict petitioner’s evidence and did not challenge the
       legitimacy of petitioner’s evidence; and (4) the record did not indicate that the court
       held an evidentiary hearing. 2016 IL App (1st) 182488, ¶ 26. Petitioner echoes this
       reasoning.

¶ 38        The State argues instead that this court should apply the manifest weight
       standard. The State contends that manifest weight review would be appropriate if
       the trial court held an evidentiary hearing but agrees with petitioner that de novo
       review would apply if the court considered only documentary evidence. See, e.g.,
       Addison Insurance Co. v. Fay, 232 Ill. 2d 446, 453 (2009). The State notes that the
       record fails to disclose whether the court held an evidentiary hearing. Accordingly,
       pursuant to Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984), the State contends that
       we should hold the incompleteness of the record against petitioner, presume that
       the court held an evidentiary hearing, and apply manifest weight review. However,
       were we to presume that an evidentiary hearing occurred but that we lacked a
       transcript of the hearing, Foutch dictates that we would simply presume that the
       trial court’s order was in conformity with the law and had a sufficient factual basis.
       Id. But we now know that there was no evidentiary hearing because the trial court
       confirmed this in its supplemental order on remand. The court stated that it would
       have expeditiously conducted an evidentiary hearing had petitioner requested one.
       The parties would thus seem to be in agreement that, because the trial court




           3
             We note, however, that in Baumgartner, the court explained that it was merely resolving an
       issue of statutory construction. Baumgartner, 2016 IL App (4th) 150035, ¶ 25.




                                                   - 16 -
       considered only documentary evidence, de novo review is appropriate. We
       disagree.

¶ 39       In arguing for de novo review, the parties and the appellate court fail to
       appreciate the burden of proof set forth in the statute. The legislature provided that
       a petitioner must establish the section 10(c) factors “to the court’s or Director’s
       satisfaction.” (Emphasis added.) 430 ILCS 65/10(c) (West 2018). By choosing this
       language, the legislature has clearly afforded discretion to the Director or circuit
       court. By contrast, section 10(f), which applies to people under firearm disabilities
       pursuant to 18 U.S.C. § 922(d)(4) or (g)(4) because of an adjudication of
       commitment under state law, provides that the applicant may petition the
       Department of State Police for relief from the prohibition and that the Director shall
       grant relief if “it is established by a preponderance of the evidence that the person
       will not be likely to act in a manner dangerous to public safety and that granting
       relief would not be contrary to the public interest.” (Emphasis added.) 430 ILCS
       65/10(f) (West 2018). We are not free to ignore the different language the
       legislature used in these two subsections. See Illinois State Treasurer v. Illinois
       Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 28 (where legislature uses
       certain language in one instance and wholly different language in another, settled
       rules of statutory construction require us to assume different meanings or results
       were intended).

¶ 40       A reviewing court obviously cannot review de novo whether a petitioner has
       established the factors “to the court’s or Director’s satisfaction.” When applying
       de novo review, the appellate court determined that petitioner had established the
       public interest factor to the appellate court’s satisfaction. See 2019 IL App (1st)
       182488, ¶ 27 (“we cannot agree that issuing Evans a FOID card should be regarded
       as contrary to the public interest”); id. ¶ 28 (“We find that granting him a FOID
       card would not be contrary to the public interest.”). But the language the legislature
       has chosen plainly does not permit a reviewing court simply to substitute its
       judgment for that of the Director or circuit court.

¶ 41       Because the statute affords the Director or the circuit court discretion in
       determining whether a petitioner has met his or her burden of establishing the
       section 10(c) factors, we hold that the proper standard of review is abuse of
       discretion. An abuse of discretion occurs when a ruling is arbitrary, fanciful, or one




                                               - 17 -
       that no reasonable person would make. People v. Gaines, 2020 IL 125165, ¶ 45.
       That said, there may be times in determining whether a petitioner is entitled to
       section 10(c) relief—particularly when considering subsection (c)(4)—that the
       court is required to resolve an issue of statutory construction. That was the case
       with the first issue raised by the petitioner in Baumgartner (see Baumgartner, 2016
       IL App (4th) 150035, ¶¶ 23-33), the issue in Johnson (see Johnson, 2020 IL
       124213, ¶ 13), and with the issue we resolved above. On those specific issues, as
       with all issues of statutory construction, de novo review is appropriate. Id. Here,
       however, the question is whether petitioner met his burden of demonstrating to the
       circuit court’s satisfaction that granting him a FOID card would not be contrary to
       the public interest. On this question, the legislature has clearly vested the circuit
       court with discretion, and therefore we will review the trial court’s decision for an
       abuse of discretion.

¶ 42        Despite this court having remanded the case to the trial court for the express
       purpose of having it set forth its reasoning in finding that petitioner did not meet
       his burden on the public interest factor—delaying resolution of the appeal by
       several months—the dissent now contends (infra ¶¶ 63-64) that we should ignore
       the very order we requested and employ de novo review instead. See e.g., People
       v. McDonald, 2016 IL 118882, ¶ 32 (De novo review is “completely independent
       of the trial court’s decision. Under the de novo standard, the reviewing court
       performs the same analysis that the trial court would perform.”); Masters v.
       Murphy, 2020 IL App (1st) 190908, ¶ 9 (de novo review is “without regard to the
       trial court’s reasoning”). In arguing for de novo review based on documentary
       evidence, however, the dissent merely cites the general rule from Addison
       Insurance Co., a case not involving the unique burden of proof of “ ‘to the court’s
       *** satisfaction.’ ” See infra ¶ 58. That rule, however, is based on the trial court
       being in no superior position than a reviewing court to make findings when only
       documentary evidence is received. Addison Insurance Co., 232 Ill. 2d at 453. Here,
       however, the legislature has specifically placed the circuit court in a superior
       position. The legislature requires that the petitioner prove his case “to the court’s
       *** satisfaction.” The dissent does not explain how a court could review de novo
       whether a petitioner has established the section 10(c) factors to the circuit court’s
       satisfaction. None of the dissent’s cited cases involve this unique burden of proof,
       and therefore the dissent’s assertion that our decision calls into question a century’s
       worth of case law (infra ¶ 64) is obviously not correct.



                                               - 18 -
¶ 43        Applying the abuse of discretion standard, we cannot find that the trial court’s
       ruling was arbitrary, fanciful, or one that no reasonable person would make.
       Certainly, it is possible for a reasonable person to disagree with the circuit court’s
       conclusion. Two members of the appellate court said that they would have granted
       relief based solely on the petition and letters of recommendation from petitioner’s
       wife, sister, and two of his friends. 2019 IL App (1st) 182488, ¶¶ 26-28. Moreover,
       it is possible to quibble with some of the circuit court’s reasoning. For instance, the
       court explained that petitioner wanted to conceal the weapon in his vehicle but
       would need a concealed carry license to do so. But the fact that petitioner would
       need to get a separate license to carry a firearm as intended would not seem to be a
       reason that granting him a FOID card would be contrary to the public interest.

¶ 44       Overall, however, the circuit court gave a thoughtful, detailed response
       explaining why petitioner had not convinced it that granting petitioner a FOID card
       would not be contrary to the public interest. Basically, the court found that
       petitioner had not provided enough information. The court noted that petitioner’s
       criminal history involved drug-related felonies, and the court wanted to know the
       details of those offenses, the extent of any history that petitioner had with drugs,
       and whether he had received treatment. The court also wanted to hear specifics from
       petitioner as to how he would be able to carry out the significant responsibilities of
       firearm ownership. The court also wanted more evidence from the people who
       provided petitioner with very brief character references. The court wanted to know
       more about the nature of their interactions with petitioner and how often such
       interactions occurred. The court also wanted them to address the significant
       responsibilities of firearm ownership and why they believed petitioner would be
       able to satisfy those responsibilities. Significantly, these are precisely the kinds of
       questions that could have been answered at an evidentiary hearing where petitioner
       and his character references were called to testify. The court stated that it would
       have expeditiously conducted an evidentiary hearing if petitioner had requested
       one. But not only did petitioner’s counsel fail to request such a hearing, petitioner
       did not personally appear when the court considered his petition. Clearly, the
       court’s decision to deny the petition in these circumstances was not arbitrary,
       fanciful, or one that no reasonable person would make.

¶ 45      The dissent contends that, rather than reviewing the trial court’s findings for an
       abuse of discretion, this court should remand the case to the trial court and order it




                                               - 19 -
       to hold an evidentiary hearing. Indeed, the dissent contends that it would be “unfair”
       not to do so. Infra ¶ 63. According to the dissent, once the petitioner learned the
       reasons that the court found that he did not prove his case, he immediately became
       entitled to an evidentiary hearing to have a second chance to prove the case he failed
       to prove the first time. Infra ¶ 56. The dissent cites nothing in the statute—or indeed
       anywhere in Illinois law—in support of this proposition. Assume that the trial court
       had included all of its reasoning in its original order. Would petitioner have been
       entitled to a second bite of the apple upon receiving the trial court’s order? If not,
       then there is no reason why he would be entitled to one now, simply because the
       trial court set forth its reasoning upon remand from this court.

¶ 46       The dissent claims that the petitioner will not learn of the importance of an
       evidentiary hearing until this opinion is issued. Infra ¶ 63. However, the trial court
       never said that an evidentiary hearing was necessary. The court detailed the
       evidence that petitioner had provided, explained why it found it lacking, and then
       noted that petitioner did not request an evidentiary hearing but rather elected to
       stand on his problematic submissions. But the court never said, or even implied,
       that it would have denied the petition if petitioner had not submitted problematic
       evidence in the first place. What was a necessity was that petitioner prove his case
       to the circuit court’s satisfaction, and this petitioner failed to do, either through
       adequate documentary submissions or an evidentiary hearing.

¶ 47       The dissent also contends, in a non sequitur, that this court’s setting forth the
       proper standard of review for the first time means that petitioner is entitled to an
       evidentiary hearing. According to the dissent, this court “routinely remands for
       further proceedings when, as here, we announce a new standard of review or clarify
       a disputed legal framework.” Infra ¶ 65. The dissent cites three cases for this
       proposition. None of the cases, however, involve this court remanding to the trial
       court solely because we announced a new standard of appellate review. Those cases
       involved remands because something about circuit court procedure was changed
       or clarified. See West Bend Mutual Insurance Co. v. TRRS Corp., 2020 IL 124690,
       ¶ 41 (circuit court cannot rely on the primary jurisdiction doctrine to stay an
       administrative proceeding in the Illinois Workers’ Compensation Commission);
       People v. Gawlak, 2019 IL 123182, ¶ 43 (“Because there was confusion on the
       nature of a section 116-3 action in the circuit court and Brodsky’s intentions about
       the scope of his representation of defendant are in dispute, we believe a remand for




                                               - 20 -
       further proceedings and clarification is warranted.”); Warren County Soil & Water
       Conservation District v. Walters, 2015 IL 117783, ¶¶ 51-52 (declining to abandon
       abuse of discretion standard of review and clarifying that, when a petition pursuant
       to section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2012))
       presents a fact-dependent challenge to a final judgment or order, the standards from
       Smith v. Airoom, Inc., 114 Ill. 2d 209 (1986), govern those proceedings; court sets
       forth what factual allegations must be pleaded, the appropriate burden of proof in
       the trial court, when an evidentiary hearing is required, and when the trial court
       may take into account equitable considerations). Here, nothing about circuit court
       procedure has changed. Petitioner’s burden was always to establish the section
       10(c) factors to the circuit court’s satisfaction. The dissent has offered nothing in
       support of its contention that every time this court announces or clarifies a standard
       of appellate review a party is entitled to a new circuit court proceeding.

¶ 48       Finally, in response to the dissent’s assertion that petitioner is being treated
       unfairly by this court (infra ¶ 63), we reiterate that petitioner failed to present this
       court with either a transcript or a bystander’s report of the hearing on his petition.
       Indeed, this court was unable to discern from the record whether an evidentiary
       hearing had been held. In these circumstances, this court would have been well
       within its right to do what Illinois courts of review typically do in such a situation:
       construe the incompleteness of the record against the appellant and simply presume
       that the trial court’s order was in conformity with the law and had a sufficient
       factual basis. See Foutch, 99 Ill. 2d at 392 (applying this principle and concluding
       that, without a transcript of the hearing on a motion to vacate, there was no basis
       for concluding that the court abused its discretion in denying the motion). Instead,
       this court elected to review petitioner’s argument and, to facilitate our review,
       remanded the case to the circuit court to set forth its reasons for denying the petition.
       This remand was necessitated by petitioner’s failure to supply this court with a
       complete record. The dissent notes that the original record did not contain any of
       the trial court’s reasoning. Infra ¶ 63. Again, though, petitioner failed to present
       this court with a transcript of the hearing or a bystander’s report. For all we know,
       the circuit court stated all of these things in open court when it denied the petition.
       In other words, what the dissent argues here is that electing to address petitioner’s
       argument and remanding to the circuit court is not enough. This court should
       additionally construe the incompleteness of the record in appellant’s favor,
       presume that the trial court did not state any of its reasons for denying the petition



                                                - 21 -
       until it issued its supplementary order on remand, and then use that presumption as
       a reason to grant petitioner a supplementary evidentiary hearing that no other
       section 10(c) petitioner is entitled to. It is difficult to imagine a greater inversion of
       the Foutch principles than what the dissent proposes here. Granting petitioner an
       evidentiary hearing now would be unfair to every other section 10(c) petitioner
       whose petition was denied and who was not then granted a supplementary
       evidentiary hearing to address the reasons the court found his or her evidence
       lacking.

¶ 49       While there is no basis for granting petitioner an evidentiary hearing, we see
       nothing in the statute that would preclude petitioner from filing another petition to
       remove his firearm disability. Three years have now passed since petitioner filed
       his last petition, and assuming he has had no further infractions, his criminal history
       is now an additional three years in the past. Moreover, petitioner now knows why
       his previous submissions were found lacking, and he will be able to use this
       information to bolster his submissions in a subsequent petition.


¶ 50                                       CONCLUSION

¶ 51       We disagree with the appellate court that state and federal statutes create a loop
       that prevents felons from ever obtaining a firearm. If a convicted felon can establish
       the requirements of section 10(c)(1)-(3), he may be granted relief in a way that is
       not contrary to federal law. Here, however, petitioner failed to meet his burden of
       establishing to the circuit court’s satisfaction that granting him relief would not be
       contrary to the public interest. We hold that the trial court did not abuse its
       discretion in reaching that conclusion, and we therefore affirm the appellate court’s
       judgment.


¶ 52       Affirmed.


¶ 53       JUSTICE CARTER, dissenting:

¶ 54       I agree with the majority’s analysis of the primary issue—the interplay between
       federal and state law for purposes of obtaining an Illinois FOID card by an




                                                 - 22 -
       individual with a prior felony conviction. Specifically, I believe the majority
       correctly concludes that the “legislature clearly intended for felons to be able to
       obtain relief” in appropriate circumstances pursuant to section 10 of the FOID Card
       Act (430 ILCS 65/10 (West 2018)). Supra ¶ 35. I do not agree, however, with the
       majority’s resolution of the second issue in this case—whether the circuit court
       erred in finding that Evans failed to meet his burden of demonstrating that granting
       him a FOID card would not be contrary to the public interest for purposes of relief
       under section 10(c) of the FOID Card Act (430 ILCS 65/10(c) (West 2018)). Supra
       ¶¶ 43-44.

¶ 55        In my opinion, this court should not address the merits of the second issue given
       the unusual development of this case. I believe we should remand the matter to the
       circuit court to allow Evans, if he chooses, to request an evidentiary hearing to
       address the shortcomings identified by that court in its supplemental order, issued
       at this court’s direction after briefing and argument here.

¶ 56       Effectively, the majority has created a new framework for appellate review of
       section 10(c) proceedings. The majority also affirms the circuit court’s denial of
       Evans’s petition under this new standard on the basis of a supplemental order that
       neither party has been able to address. Supra ¶¶ 39-44. Under these circumstances,
       I respectfully believe fundamental fairness warrants remanding this matter to the
       circuit court for further proceedings. On remand, Evans should be provided an
       opportunity to address the concerns identified by the majority in this case. For these
       reasons, I dissent.

¶ 57        The majority holds that the abuse of discretion standard applies to the review
       of the circuit court’s decision of whether a petitioner has met the burden of
       establishing the section 10(c) factors, regardless of the nature of the evidence
       considered by the circuit court. Supra ¶ 41. The abuse of discretion standard has
       been described as “the most deferential standard of review—next to no review at
       all.” In re D.T., 212 Ill. 2d 347, 356 (2004). No other published decision has ever
       applied that standard to a section 10(c) proceeding, and neither party here advocated
       for its adoption. See supra ¶¶ 37-38 (majority rejecting the de novo standard of
       review applied by the appellate court and advocated by the parties).

¶ 58       Illinois courts of review have recognized the general principle that the standard
       of appellate review is dependent on the nature of the evidence considered by the



                                               - 23 -
       circuit court. Our decisions consistently hold that a circuit court’s findings should
       be reviewed under a manifest weight of the evidence standard when that court
       considered live witness testimony but that a circuit court’s findings are subject to
       de novo review when that court considered only documentary evidence. See, e.g.,
       Addison Insurance Co. v. Fay, 232 Ill. 2d 446, 453 (2009). In relevant part, de novo
       review is uniformly applied in a variety of contexts when the circuit court
       considered only documentary evidence. Rios v. Bayer Corp., 2020 IL 125020, ¶ 16;
       Aspen American Insurance Co. v. Interstate Warehousing, Inc., 2017 IL 121281,
       ¶ 12; Russell v. SNFA, 2013 IL 113909, ¶ 28; Citizens National Bank of Paris v.
       Kids Hope United, Inc., 235 Ill. 2d 565, 573 (2009); Townsend v. Sears, Roebuck
       & Co., 227 Ill. 2d 147, 154 (2007); In re Estate of Funk, 221 Ill. 2d 30, 35 (2006).

¶ 59      This distinction has been recognized by this court for over a century. See State
       Bank of Clinton v. Barnett, 250 Ill. 2d 312, 315 (1911) (de novo review applies
       when the trier of fact had “no better means of judging the relative candor, fairness
       and credibility of the respective witnesses than [the reviewing court]”). Recently,
       we unanimously reaffirmed the reasoning for this rule of appellate review:

          “Without having heard live testimony, the trial court [is] in no superior position
          than any reviewing court to making findings, and so a more deferential standard
          of review is not warranted. Thus, although this court has not done so recently,
          we reiterate that where the evidence before a trial court consists of depositions,
          transcripts, or evidence otherwise documentary in nature, a reviewing court is
          not bound by the trial court’s findings and may review the record de novo.”
          Addison Insurance Co., 232 Ill. 2d at 453.

¶ 60       Here, it is undisputed that there was no evidentiary hearing and, therefore, the
       circuit court considered only documentary evidence, suggesting that de novo
       review should apply under this court’s jurisprudence. In fact, the parties and the
       appellate court agreed on de novo review in those circumstances. The majority,
       however, decides to revisit this noncontested issue and depart from our settled
       jurisprudence. Supra ¶¶ 39-41.

¶ 61       According to the majority, “[i]n arguing for de novo review, the parties and the
       appellate court fail to appreciate the burden of proof set forth in the statute.” Supra
       ¶ 39. The majority observes that the section 10(c) factors must be established “to
       the court’s or Director’s satisfaction” (430 ILCS 65/10(c) (West 2018)), which the



                                               - 24 -
       majority interprets as legislative intent to afford discretion to the Director or circuit
       court. Supra ¶ 39. Ultimately, the majority concludes that, “[b]ecause the statute
       affords the Director or the circuit court discretion in determining whether a
       petitioner has met his or her burden of establishing the section 10(c) factors, we
       hold that the proper standard of review is abuse of discretion.” Supra ¶ 41.

¶ 62       After adopting the abuse of discretion standard, the majority focuses on the
       circuit court’s statements from the supplemental order that refer to the lack of an
       evidentiary hearing in the original proceedings. The majority describes the circuit
       court’s concerns in the supplemental order as “precisely the kinds of questions that
       could have been answered at an evidentiary hearing where petitioner and his
       character references were called to testify.” Supra ¶ 44. The majority criticizes
       Evans for failing to request an evidentiary hearing during the original proceeding
       and observes that the circuit court indicated in its supplemental order that it would
       have conducted an evidentiary hearing if Evans requested one. Supra ¶ 44.

¶ 63        The majority affirms the circuit court’s judgment based on deficiencies first
       identified in the supplemental order, concluding that the circuit court did not abuse
       its discretion. Supra ¶ 44. The original record before this court on appeal, however,
       did not contain any explanation from the circuit court. Consequently, I believe
       Evans will not know why the circuit court denied his petition or the importance of
       an evidentiary hearing until this court issues this opinion. Similarly, I assume Evans
       could not have anticipated that this court would abandon our ordinary framework
       of appellate review in favor of the abuse of discretion standard for section 10(c)
       cases, even those that do not involve testimony or credibility determinations. With
       respect, this approach is unfair to Evans.

¶ 64       The majority’s adoption of an abuse of discretion standard of review would be
       appropriate if the circuit court considered live testimony and was in a superior
       position to evaluate that testimony. Addison Insurance Co., 232 Ill. 2d at 453.
       However, the majority’s application of a deferential standard in this case, which
       involved only documentary evidence, is not consistent with our precedent. I fear
       that the majority’s decision here calls into question the framework of appellate
       review followed by Illinois courts for over a century and reaffirmed in Addison
       Insurance Co. To be fair, the majority acknowledges our decision in Addison
       Insurance Co. but argues that decision is “merely” recognizing a “general rule.”




                                                - 25 -
       Supra ¶ 42. The majority offers few justifications for departing from the general
       rule of appellate review and cites no authority to support its decision to abandon
       de novo review in a case involving only documentary evidence.

¶ 65       I also note that this court routinely remands for further proceedings when, as
       here, we announce a new standard of review or clarify a disputed legal framework.
       West Bend Mutual Insurance Co. v. TRRS Corp., 2020 IL 124690 ¶ 44; People v.
       Gawlak, 2019 IL 123182, ¶ 43; Warren County Soil & Water Conservation District
       v. Walters, 2015 IL 117783, ¶¶ 53-56. That approach is particularly suitable in this
       case for two reasons. First, the majority has adopted a new framework of appellate
       review for determining whether Evans has established the section 10(c) factors in
       a case that involves only documentary evidence. Second, the majority has
       determined that the new standard applies to a supplemental order from the circuit
       court that is not a part of the original record. Thus, neither party has had the
       opportunity to address or respond to the supplemental order.

¶ 66       I also contend that the majority misinterprets my position on remand. I do not
       suggest that this court should “ignore the very order we requested” directing the
       circuit court to provide a supplemental written explanation of its decision. Supra
       ¶ 42. To the contrary, the circuit court’s supplemental order supports my position
       by confirming that it considered only documentary evidence and no live testimony.
       Supra ¶ 38.

¶ 67       The majority also states that I am claiming that “every time this court announces
       or clarifies a standard of appellate review a party is entitled to a new circuit court
       proceeding.” (Emphases omitted.) Supra ¶ 47. My actual position is much narrower
       and limited to the situation here. I believe that fundamental fairness dictates that
       the affected party, Evans, be afforded the opportunity to respond to the
       supplemental order before it is subject to appellate review under the majority’s
       framework. In this way, Evans will be given his day in court aware of the standards
       set out by the majority.

¶ 68      Contrary to the majority’s assertions, my position is not an “inversion of the
       Foutch principles.” Supra ¶ 48. Under Foutch v. O’Bryant, 99 Ill. 2d 389, 391
       (1984), a reviewing court may construe any deficiency in the record against the
       appellant and presume the circuit court’s order was in conformity with the law and
       had a sufficient factual basis. Here, the State argued that the presumption from



                                               - 26 -
       Foutch should apply because “it cannot be determined from the record whether the
       circuit court heard live testimony or limited its review to documentary evidence.”
       We now know, however, that the circuit court did not consider any live testimony
       at a hearing. This aspect of the case was also apparent to the appellate court. See
       2019 IL App (1st) 182488, ¶ 26 (stating that “nothing in the record suggests,
       contrary to the State’s assertion (unsupported by any record citation), that the circuit
       court conducted an evidentiary hearing”). Thus, as Evans argues in his reply brief,
       Foutch is simply inapplicable here. Evans cannot be faulted for failing to provide a
       transcript of an evidentiary hearing that did not occur.

¶ 69       In summary, I would reverse the appellate court’s judgment upholding the
       circuit court’s denial order and remand this matter to the circuit court for further
       proceedings. On remand, Evans should be afforded the opportunity to request an
       evidentiary hearing to address the circuit court’s supplemental order, issued at this
       court’s direction after briefing and argument. For these reasons, I respectfully
       dissent.


¶ 70      JUSTICES GARMAN and NEVILLE join in this dissent.




                                                - 27 -